Case 3:17-cv-05806-RJB Document 356-1 Filed 03/12/20 Page 1 of 7




          EXHIBIT A
     Case 3:17-cv-05806-RJB Document 356-1 Filed 03/12/20 Page 2 of 7
                                                                        1


 1                         UNITED STATES DISTRICT COURT

 2                       WESTERN DISTRICT OF WASHINGTON

 3        ________________________________________________________

 4     STATE OF WASHINGTON,                 )
                                            )   No. 17-cv-05806-RJB
 5                     Plaintiff,           )
                                            )
 6               vs.                        )
                                            )
 7     THE GEO GROUP, INC.,                 )
                                            )
 8                     Defendant.           )
                                            )
 9                                          )

10        ________________________________________________________

11              30(b)(6) DEPOSITION UPON ORAL EXAMINATION OF
                                COLLEEN MELODY
12                             August 10, 2018
                            Fircrest, Washington
13        ________________________________________________________

14

15

16

17

18

19

20

21

22

23
          Taken Before:
24
          Laura A. Gjuka, CCR #2057
25        Certified Shorthand Reporter
     Case 3:17-cv-05806-RJB Document 356-1 Filed 03/12/20 Page 3 of 7
                                                                        2


 1                             A P P E A R A N C E S

 2        For the Plaintiff:

 3             MARSHA CHIEN
               LA ROND BAKER
 4             Assistant Attorney General
               Office of the Attorney General
 5             800 Fifth Avenue, Suite 2000
               Seattle, WA 98104
 6             206-464-7744
               larondb@atg.wa.gov
 7             marshac@atg.wa.gov

 8
          For the Defendant:
 9
               JOAN K. MELL
10             III Branches Law, PLLC
               1019 Regents Boulevard
11             Suite 204
               Fircrest, WA 98466
12             253-566-2510
               joan@3brancheslaw.com
13
          Also Present:
14
               ANYA PERRET
15

16

17

18

19

20

21

22

23

24

25
     Case 3:17-cv-05806-RJB Document 356-1 Filed 03/12/20 Page 4 of 7
                                                                           3


 1                               EXAMINATION INDEX

 2       EXAMINATION BY:                                          PAGE NO.

 3        Ms. Mell                                                             4

 4

 5                                 EXHIBIT INDEX

 6        EXHIBIT NO.         DESCRIPTION                               PAGE NO.

 7        Exhibit No. 24      10 pages, Notice of Deposition              154

 8        Exhibit No. 25      2 pages, Various Emails, 2014               177

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 3:17-cv-05806-RJB Document 356-1 Filed 03/12/20 Page 5 of 7
                                                                           4


 1                    BE IT REMEMBERED that on the 10th of August,

 2        2018, 9:06 a.m., at 1019 Regents Boulevard, Fircrest,

 3        Washington, before LAURA A. GJUKA, CCR# 2057, Washington

 4        State Certified Court Reporter residing at University

 5        Place, authorized to administer oaths and affirmations

 6        pursuant to RCW 5.28.010.

 7                    WHEREUPON the following proceedings were had,

 8        to wit:

 9                                   * * * * * *

10

11        COLLEEN MELODY, having been first duly sworn by

12                           the Court Reporter, was examined and

13                           testified as follows:

14

15                                  EXAMINATION

16        BY MS. MELL:

17    Q   State your name for the record.

18    A   Colleen Melody.

19    Q   What's your address?

20    A   My business address is 800 Fifth Avenue, suite 2000,

21        Seattle, Washington 98104.

22    Q   Okay.   What's your personal address?

23                        MS. CHIEN:     Objection.    Is there a reason

24        you need her personal address?

25                        MS. MELL:    Not if you're going to accept
     Case 3:17-cv-05806-RJB Document 356-1 Filed 03/12/20 Page 6 of 7
                                                                           5


 1        service if I need to --

 2                         THE WITNESS:    Yes, we accept service

 3        through our --

 4                         MS. CHIEN:     Through the business address.

 5        BY MS. MELL:

 6    Q   When you say "we accept service," if you're not there

 7        and I need to subpoena you, the Attorney General's

 8        Office will accept service for you?

 9    A   Yeah.

10                         MS. CHIEN:     Yes.

11        BY MS. MELL:

12    Q   Okay.   And your phone number?

13    A   (206) 464-5342.

14    Q   And that's work?

15    A   That's my direct line at work.

16    Q   What is your position?

17    A   I'm a unit chief for the civil rights unit at the

18        Washington State Attorney General's Office.

19    Q   How many people are in the civil rights unit?

20    A   Thirteen.

21    Q   And who are those people comprised of?         I don't need to

22        know their names, I just need to know what they do.

23    A   They're attorneys and support staff that include

24        investigator, paralegal, legal assistant, staff members.

25    Q   Who is the investigator?
     Case 3:17-cv-05806-RJB Document 356-1 Filed 03/12/20 Page 7 of 7
                                                                          143


 1        BY MS. MELL:

 2    Q   How do you accuse GEO of understaffing a facility unless

 3        you know what the staffing requires?

 4    A   We haven't accused of GEO of understaffing a facility.

 5        We accused GEO of not paying the staff that it has

 6        chosen to employ the rate that's required by law.

 7    Q   I thought I understood that you said Attorney General

 8        Ferguson has an interest in having Washington citizens

 9        do the jobs needed to operate the facility.

10    A   No.     I've said that Attorney General Ferguson, through

11        the Office of the Attorney General in the civil rights

12        unit, has a position that the jobs being done by

13        detainee workers in the facility is work that's

14        compensable to employees under Washington law.          The

15        position is not that it should be detainees or that it

16        should not be non-detainees doing the work.          We don't

17        have a position on that.      The position is the people who

18        do the work in the facility, whoever they are, need to

19        be paid minimum wage for that work.

20    Q   Okay.    But does Attorney General Ferguson have a basis

21        for saying that any number of Washington citizens should

22        be doing the work in the facility?

23    A   No, because we don't think that it has to be Washington

24        citizens.

25    Q   And the Attorney General Ferguson is not taking a
